Opinion
Per Curiam:
This defendant was sentenced under the Gun Possession Law of July 30, 1968, P. L. , No. 227, §1, 18 P.S. §4416 (b), without having previously been charged, arraigned, or indicted therefor, which is contrary to the law as recently held in Commonwealth v. Hermankevich, 118 P.L.J. 24 (1909), affirmed per curiam, 217 Pa. Superior Ct. 731, 266 A. 2d 509 (1970).
Therefore, the judgment of sentence for violation of the Act of July 30, 1968, P. L. , No. 227, §1, is vacated and in all other respects the judgment of sentence is affirmed.